Exhibit 10.3 Cooperation Agreement of China Mobile GroupAnhui Co., Ltdregarding Monternet SMS Service (provincial-level Contract No.: 2007-SJ-YW-047(3) Date: December 24, 2007 Place: Hefei, Anhui Party A: China Mobile Group Anhui Co., Ltd Party B: Shanghai Mopie Information Technology Co., Ltd Legal representative: Shi Wanzhong Legal representative: Song Zhiling Add: No. 99, Changjiang West Road, Hefei, Anhui Add: Rm 2306, Bldg 18, Jianwai SOHO, 39, Dongsanhuan Zhonglu, Chaoyang District, Beijing P.C.: 230061 P.C.: 100022 Tel: 13514951800 Tel: 13811341317 Fax: 0551-2830610 Opening Bank: Business Office of Industrial and Commercial Bank of China Anhui Branch Sipailou Sub-branch A/C: XXXXXXXXXXXXXXXXXXX Fax: 010-58692286 Opening Bank: Shenzhen Development Bank Shanghai Branch Yangpu Sub-branch A/C: XXXXXXXXXXX China Mobile Group Anhui Co., Ltd (hereinafter referred to as “Party A”) is a network operator under the approval of the information industry competent authority of the State Council, and as the mobile communications operator, provides SMS application providers with communications channel, charging platform and charge collection agency service. Shanghai Mopie Information Technology Co., Ltd (hereinafter referred to as “Party B”) is a company engaging in communications value-added business under the approval of the telecom competent authority (No of .business permit for value-added service [cross-region]: B2-20050008), and as an SMS application provider, directly provides the subscribers of Party A with SMS value-added services. Whereas Party B has completed the access of the SMS application system side to China Mobile Group Anhui Co., Ltd (main provincial access branch) and Party A agrees to be one of the SMS service of Party B provinces; under the principles of equality, mutual benefit, complementary advantages and common development, after sufficient deliberation, both parties have reached the following Agreement for the issue that Party A collects SMS application service fees on behalf of Party B: I.
